STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS



Eli Wayne Freeland,                                                               FILED
Petitioner Below, Petitioner                                                      June 28, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs.) No. 12-1244 (Mason County 11-C-60)                                        OF WEST VIRGINIA


Marvin Plumley, Warden,
Huttonsville Correctional Center,
Respondent Below, Respondent

                                  MEMORANDUM DECISION

       Petitioner Eli Freeland, by counsel Drannon Adkins, appeals the September 27, 2012,
order of the Circuit Court of Mason County denying his petition for writ of habeas corpus.
Respondent Marvin Plumley, Warden,1 by counsel Laura J. Young, filed a response.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        On May 6, 2008, petitioner was indicted on one count of first degree robbery and one
count of conspiracy to commit robbery. On October 20, 2008, petitioner pled guilty to the lesser
included offense of second degree robbery. As part of the plea agreement, the State dismissed the
conspiracy charge. Petitioner was sentenced to a term of incarceration of not less than five years
nor more than eighteen years. In June of 2011, petitioner filed a pro se petition for writ of habeas
corpus. In March of 2012, petitioner filed an amended petition for writ of habeas corpus with the
assistance of counsel. On August 15, 2012, and August 17, 2012, the circuit court held an
omnibus evidentiary hearing. Petitioner was denied habeas relief following this hearing by order
entered on September 27, 2012.

       On appeal, petitioner alleges three assignments of error. First, petitioner alleges that he
received ineffective assistance of counsel. According to petitioner, his trial counsel did not speak
with his co-defendants or interview his father; failed to investigate a possible alibi defense; failed
to adequately consult with him during the proceedings; failed to schedule a psychological

       1
         The petition for appeal originally listed the warden of Mount Olive Correctional
Complex, David Ballard, as the respondent. However, petitioner has subsequently been
transferred to Huttonsville Correctional Center. Pursuant to Rule 41(c) of the West Virginia Rules
of Appellate Procedure, the appropriate party has been substituted in the style of this matter.
                                                     1
­
evaluation; and promised him that he would be sentenced to the Anthony Center. In his second
assignment of error, petitioner alleges that his procedural due process rights were violated because
he was denied adequate procedures to determine whether he was mentally competent to enter a
plea agreement. Third, petitioner alleges the circuit court erred in finding that he entered his plea
agreement knowingly, intelligently, and voluntarily.

This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). After careful consideration
of the record and the parties’ arguments, this Court concludes that the circuit court did not abuse
its discretion in denying the petition for writ of habeas corpus and that petitioner’s assignments of
error are without merit. Petitioner’s counsel investigated the case, obtained discovery, met with
petitioner, reviewed the police report, investigated possible defenses, advised petitioner of his
chances if the case went to trial, and watched the video footage of the robbery. Petitioner’s
counsel also attempted to interview co-defendants but was informed by their respective counsel
that they would not consent to an interview. The record also reflects that petitioner fully discussed
the plea agreement with his counsel, that he understood the terms and conditions of the agreement
and the maximum penalty, that he set forth the factual basis to support the plea, that he was
cognizant and responsive during the plea colloquy, and that he stated his satisfaction with his
counsel’s representation. For these reasons, the Court finds no error in regard to the circuit court’s
findings of fact or conclusions of law. Having reviewed the circuit court’s “Judgment Order”
entered on September 27, 2012, we hereby adopt and incorporate the circuit court’s well-reasoned
findings and conclusions as to the assignments of error raised in this appeal. The Clerk is directed
to attach a copy of the circuit court’s order to this memorandum decision.

      For the foregoing reasons, we find no error in the decision of the circuit court and its
September 27, 2012 order denying the petition for writ of habeas corpus is affirmed.

                                                                                           Affirmed.

ISSUED: June 28, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                      2
­